United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2776
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

 Victor Manuel Varela-Arzola, also known as Hector Varela, also known as Jose
  Torres Varela, also known as Jose Torres, also known as Jose V. Torres, also
  known as Victor Varela, also known as Many Vaarela, also known as Victor
                     Marin, also known as Hector Rodriguez

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: February 24, 2016
                            Filed: March 1, 2016
                                [Unpublished]
                               ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Victor Varela-Arzola appeals after he pleaded guilty to an immigration offense
and the District Court1 imposed a within-Guidelines-range sentence. His counsel has
moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), generally challenging Varela-Arzola’s sentence. Varela-Arzola has
filed a supplemental brief arguing—in reference to a supervised-release revocation
sentence imposed at the same hearing—that he should have received concurrent,
rather than consecutive, sentences.

       After careful review, we conclude that the District Court did not commit any
significant procedural sentencing error or impose a substantively unreasonable
sentence. See United States v. David, 682 F.3d 1074, 1076–77 (8th Cir. 2012)
(discussing appellate review of sentencing decisions); United States v. Becker, 636
F.3d 402, 408 (8th Cir. 2011) (“[A] district court has the discretion to impose a
sentence concurrently or consecutively based on the same [18 U.S.C.] § 3553(a)
factors as other sentencing decisions.”). Furthermore, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no
nonfrivolous issues.

      Accordingly, we grant counsel’s motion for leave to withdraw, and we affirm.
                     ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-